MEMORANDUM ***
Donald M. Bird appeals pro se the district court’s judgment dismissing his action, styled as a petition for a writ of mandamus. Bird requested that the district court order the defendants to recant certain statements they made in a prior lawsuit in state court regarding an individual’s right to bear firearms. We have no authority to order the California state governor and attorney general to do so.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.